—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (G. Cohen Aronin, J.), dated June 30, 1992, which granted the plaintiff’s motion to strike the fourth affirmative defense and denied the defendant’s cross motion, inter alia, to dismiss the complaint for failure to comply with General Municipal Law § 50-h.
Ordered that the order is affirmed, with costs.
The defendant, the New York City Housing Authority, failed to enforce its right to a physical examination pursuant to General Municipal Law § 50-h (see, Owens v New York City Hous. Auth., 203 AD2d 441; Ambroziak v County of Erie, 177 AD2d 974, 975). Ritter, J. P., Copertino, Santucci and Hart, JJ., concur.